PD-0469-15, 470, 471, 472-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                       Transmitted 11/24/2015 2:49:59 PM
November 25, 2015                                                        Accepted 11/24/2015 3:00:56 PM
                                                                                          ABEL ACOSTA
                                    IN THE                                                        CLERK
                          COURT OF CRIMINAL APPEALS

  JOHN B. ISBELL,                        §
      APPELLANT                          §
  V.                                     §         NO. PD-0469-15
                                         §             PD-0470-15
                                         §             PD-0471-15
  THE STATE OF TEXAS,                    §             PD-0472-15
       APPELLEE                          §

                    APPELLANT’S MOTION TO EXTEND TIME
                     TO FILE REPLY BRIEF ON THE MERITS

        COMES NOW John B. Isbell, Appellant, by and through his attorney of

  record, Barry G. Johnson, and files this motion to extend the time to file

  Appellant’s Reply Brief on the Merits.

                                             I.

        On September 16, 2015,      this Court granted the State’s Petition for Review

  of a decision by the Second Court of Appeals in Isbell v. State, No.

  02-14-00124(-127)-CR, 2015 WL 1407749 (Tex. App.—Fort Worth March 26,

  2015) (mem op., not designated for publication). The State of Texas filed its brief

  on November 2, 2015.

                                             II.

        The current deadline for filing the Appellant’s brief is December 2, 2015.

  Appellant requests an extension of 33 days (until January 4, 2016) to file his brief.

  Appellant has not previously requested an extension of time to file this brief.
                                             1
                                          III.

      This extension is not for the purposes of delay, but rather so that

undersigned counsel may adequately reply to the State’s position in its grounds for

review. The undersigned has been working not only on this brief, but on a possible

PDR in Bledsoe v. State, No. 02-14-00450-CR. In addition the undersigned and

has a busy civil and criminal trial docket, and has had numerous court settings

since the state filed its brief and continuing through mid-December.

      Wherefore, Appellant prays that the Court grant an extension of 33 days to

January 4, 2016, for filing the Appellant’s reply brief on the merits.

                                        Respectfully submitted,

                                        BARRY G. JOHNSON

                                        /s/ Barry G. Johnson
                                        BARRY G. JOHNSON
                                        2821 E. Lancaster
                                        Fort Worth, Texas 76103
                                        (817) 531-9665
                                        FAX (817) 534-9888
                                        State Bar No. 10683000
                                         barrygj@aol.com


                           CERTIFICATE OF SERVICE

      A copy of the State's Motion to Extend Time to File Brief on the Merits has

been e-served to opposing counsel, James Gibson,

COAAppellateAlerts@TarrantCounty.com on November 24, 2015.
                                           2
                                              /s/ Barry G. Johnson
                                              BARRY G. JOHNSON



                           CERTIFICATE OF CONFERENCEE

      I certify that on November 24, 2015, I conferred with James Gibson, attorney

for the State, and he does not object to the granting of the motion.



                                              /s/ Barry G. Johnson
                                              BARRY G. JOHNSON




                                          3